Opinion issued November 17, 2022




                                        In The

                                 Court of Appeals
                                       For The

                           First District of Texas
                                ————————————
                                 NO. 01-22-00259-CR
                                ———————————
                     EX PARTE ANDREW PETE, Appellant



                    On Appeal from the 179th District Court
                            Harris County, Texas
                        Trial Court Case No. 1761902


                           MEMORANDUM OPINION

      Appellant, Andrew Pete, challenges the trial court’s order denying his pretrial

applications for writ of habeas corpus.1 In his sole issue, appellant contends that the

trial court erred in denying him pretrial habeas relief.

      We dismiss the appeal for lack of jurisdiction.


1
      See TEX. R. APP. P. 31.
                                    Background

      In trial court cause number 1751814, a Harris County Grand Jury issued a true

bill of indictment, alleging that appellant, on or about May 1, 2014, “unlawfully,

intentionally[,] and knowingly cause[d] the penetration of the sexual organ of” the

complainant, “a person younger than fourteen years of age, by placing [his]

finger . . . in the sexual organ of the [c]omplainant.”2 Further, in trial court cause

number 1751815, a Harris County Grand Jury issued a true bill of indictment,

alleging that appellant, on or about April 1, 2015, “unlawfully, intentionally[,] and

knowingly, cause[d] the penetration of the sexual organ of” the complainant, “a

person younger than fourteen years of age, by placing [his] finger . . . in the sexual

organ of the [c]omplainant.”3

      On March 8, 2022, appellant filed an application for writ of habeas corpus in

each trial court cause number, asserting that he was being “illegally restrained and

confined [a]t [the] Harris County Jail” because the “reprosecution of the State[’s]

cases(s) against him . . . violate[d] the Double Jeopardy Clause and [the] Equal

Protection Clause found in the Fifth and Fourteenth Amendments of the United

States Constitution.”4




2
      See TEX. PENAL CODE ANN. § 22.021(a)(1)(B), (2)(B), (e).
3
      See id.
4
      See U.S. CONST. amends. V, XIV.
                                          2
      On March 11, 2022, the trial court held a hearing on appellant’s applications

for writ of habeas corpus and denied his applications. On March 29, 2022, appellant

filed his notice of appeal.

      On September 15, 2022, while appellant’s appeal from the trial court’s denial

of his pretrial applications for writ of habeas corpus was pending, a jury found

appellant guilty of two separate felony offenses of aggravated sexual assault of a

child in trial court cause numbers 1751814 and 1751815 and assessed his

punishment at confinement for life for each offense, to run concurrently.

                                      Mootness

      In his sole issue on appeal, appellant argues that the trial court erred in denying

him pretrial habeas relief because his “retrial” violated the Double Jeopardy Clause

of the United States Constitution. See U.S. CONST. amend. V.

      “Courts always have jurisdiction to determine their own jurisdiction.” Harrell

v. State, 286 S.W.3d 315, 317 (Tex. 2009) (internal quotations omitted). “Habeas

corpus is by definition an extraordinary writ in which the restraint of one’s liberty is

challenged as illegal.” Saucedo v. State, 795 S.W.2d 8, 9 (Tex. App.—Houston

[14th Dist.] 1990, no pet.); see also McGuire v. State, 493 S.W.3d 177, 207–08 (Tex.

App.—Houston [1st Dist.] 2016, pet. ref’d). When “the premise of a habeas corpus

application is destroyed by subsequent developments, the legal issues raised

thereunder are rendered moot.” State v. Golding, 398 S.W.3d 745, 747 (Tex. App.—


                                           3
Houston [1st Dist.] 2011, pet. ref’d); see also McGuire, 493 S.W.3d at 207–08.

Because habeas corpus is an extraordinary remedy, “[a]n appellate court should not

entertain an application for writ of habeas corpus where there is an adequate remedy

at law.” Bennet v. State, 818 S.W.2d 199, 200 (Tex. App.—Houston [14th Dist.]

1990, no pet.).

      Here, after filing his notice of appeal challenging the trial court’s denial of his

pretrial applications for writ of habeas corpus, appellant was tried and convicted by

a jury of two separate felony offenses of aggravated sexual assault of a child in trial

court cause numbers 1751814 and 1751815.5 See Ex parte Joyner, 367 S.W.3d 737,

738 (Tex. App.—Houston [14th Dist.] 2012, no pet.) (“An appellate court may take

judicial notice of its own records in a related proceeding involving the same or nearly

the same parties.”).

      An appeal challenging the denial of a pretrial application for writ of habeas

corpus is rendered moot when the appellant is convicted of the underlying offense

before the appellate court rules on his appeal. Martinez v. State, 826 S.W.2d 620,


5
      In his brief, appellant states that his trial related to the two separate felony offenses
      of aggravated sexual assault of a child occurred in September 2022 and he was
      convicted in trial court cause numbers 1751814 and 1751815. Appellant has filed
      notices of appeal from the trial court’s judgments of conviction in trial court cause
      numbers 1751814 and 1751815. Appellant’s direct appeals are pending in this
      Court in appellate cause numbers 01-22-00674-CR and 01-22-00675-CR. See Ex
      parte Joyner, 367 S.W.3d 737, 738 (Tex. App.—Houston [14th Dist.] 2012, no pet.)
      (“An appellate court may take judicial notice of its own records in a related
      proceeding involving the same or nearly the same parties.”).

                                              4
620 (Tex. Crim. App. 1992); In re Floyd, No. 02-22-00094-CV, 2022 WL 885158,

at *2 (Tex. App.—Fort Worth Mar. 25, 2022, no pet.) (mem. op., not designated for

publication) (when trial court proceeds to trial, it renders moot defendant’s pretrial

habeas double-jeopardy complaint and interferes with appellate court’s jurisdiction);

Darnell v. State, No. 02-10-00208-CR, 2010 WL 5019589, at *1 (Tex. App.—Fort

Worth Dec. 9, 2010, no pet.) (mem. op., not designated for publication); Ward v.

State, No. B14-93-00065-CR, 1994 WL 2009, at *1 (Tex. App.—Houston [14th

Dist.] Jan. 6, 1994, no pet.) (not designated for publication); see also Ex parte

Benjume, No. 01-22-00123-CR, 2022 WL 4349851, at *1 (Tex. App.—Houston [1st

Dist.] Sept. 20, 2022, no pet.) (mem. op., not designated for publication) (“When a[]

[defendant] has a means to address [his] complaints by way of an appeal from [his]

conviction, [his] appeal from the denial of pre-trial habeas relief may be

dismissed.”).

      We hold that appellant’s request for this Court to review the trial court’s denial

of his pretrial applications for writ of habeas corpus has been rendered moot because

the trial that appellant had sought to avoid through a pretrial writ of habeas corpus

has already occurred. See Hubbard v. State, 841 S.W.2d 33, 33–34 (Tex. App.—

Houston [14th Dist.] 1992, no pet.) (dismissing appeal from trial court’s denial of

pretrial application for writ of habeas corpus because defendant had been convicted

of offense and could raise double-jeopardy complaint on direct appeal following his


                                           5
conviction); Saucedo, 795 S.W.2d at 9 (defendant’s appeal from trial court’s order

denying pretrial application for writ of habeas corpus rendered moot by defendant’s

conviction because defendant no longer confined based on process underlying his

original detention and was then confined pursuant to judgment of conviction and

sentence); see also Ex parte Benjume, 2022 WL 4349851, at *1 (“Because

[defendant] is no longer subject to the challenged pretrial restraints and is now

confined pursuant to the judgment of conviction and sentence, the trial court’s ruling

on [his] pretrial application for writ of habeas has been rendered moot.”); In re

Floyd, 2022 WL 885158, at *2 (when trial court proceeds to trial, it renders moot

defendant’s pretrial habeas double-jeopardy complaint and interferes with appellate

court’s jurisdiction); Ex parte Barnes, Nos. 05-02-0416-CR to 05-02-0419-CR,

2002 WL 1293008, at *3 (Tex. App.—Dallas June 13, 2002, pet. ref’d) (not

designated for publication) (“[W]e cannot discharge [defendant] from the ‘threat of

prosecution’ or preclude the State from relitigating any facts or issues [defendant]

believes were determined in [another] case because he has already been prosecuted

and no trial is pending [any longer].”); De Lam v. State, No. 01-98-00774-CR, 1998

WL 789180, at *1 (Tex. App.—Houston [1st Dist.] Nov. 6, 1998, no pet.) (not

designated for publication) (dismissing defendant’s appeal from trial court’s denial

of his pretrial application for writ of habeas corpus raising double-jeopardy

complaint because defendant was convicted and his appeal was thus rendered moot);


                                          6
Chappell v. State, No. 01-96-00762-CR, 1998 WL 385167, at *1 (Tex. App.—

Houston [1st Dist.] July 9, 1998, no pet.) (not designated for publication) (“Because

[defendant] ha[d] already been tried for [offense], his pre-trial application for writ

of habeas corpus on double jeopardy grounds [was] moot.”).

      This Court cannot address moot issues because we lack jurisdiction to render

advisory opinions. See In re N.H.N., 580 S.W.3d 440, 443–44 (Tex. App.—Houston

[14th Dist.] 2019, no pet.); Ex parte Huerta, 582 S.W.3d 407, 410–11 (Tex. App.—

Amarillo 2018, pet. ref’d) (“A court of appeals has no jurisdiction to decide moot

controversies and issue advisory opinions.”); McGuire, 493 S.W.3d at 208 (“We

cannot give any opinion on the merits underlying a moot habeas petition because

such an opinion would be advisory only.” (internal quotations omitted)).

Appellant’s appropriate remedy for his complaints, to the extent that they are not

moot, lies by way of his direct appeals in appellate cause numbers 01-22-00674-CR

and 01-22-00675-CR, which are currently pending in this Court. See Hubbard, 841

S.W.2d at 33–34; see also Ex parte Hopkins, 610 S.W.2d 479, 480 (Tex. Crim. App.

1980) (“[H]abeas corpus will not lie as a substitute for an appeal.”); Ex parte

Benjume, 2022 WL 4349851, at *1 (“When a[] [defendant] has a means to address

[his] complaints by way of an appeal from [his] conviction, [his] appeal from the

denial of pre-trial habeas relief may be dismissed.”); Ex parte Ainsworth, Nos.

07-15-00091-CR,       07-15-00106-CR,         07-15-00107-CR,      07-15-00205-CR,


                                          7
07-15-00206-CR, 07-15-00207-CR, 2016 WL 638477, at *3 (Tex. App.—Amarillo

Feb. 3, 2016, no pet.) (mem. op., not designated for publication) (after explaining

defendant’s appeal from trial court’s denial of pretrial application for writ of habeas

corpus had been rendered moot by trial court’s judgments of conviction, noting

defendant “was free to raise any remaining issues . . . in his direct appeals of the

judgments”); Saucedo, 795 S.W.2d at 9 (“Since habeas corpus is an extraordinary

remedy, ordinarily an application for writ of habeas corpus should not be entertained

where there is an adequate remedy at law. . . . [Defendant] has an adequate remedy

at law in that his contentions may be raised on direct appeal of his convictions.”).

                                     Conclusion

      We dismiss the appeal for lack of jurisdiction. We dismiss any pending

motions as moot.




                                               Julie Countiss
                                               Justice

Panel consists of Justices Goodman, Countiss, and Farris.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           8